Citation Nr: 1210224	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disease.

(The motion for revision of a July 6, 2006 Board of Veterans' Appeals decision based on clear and unmistakable error (CUE) is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from February and September 2003 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2003 decision, the RO denied the Veteran's petitions to reopen claims for service connection for a lower back disability and a skin disease as new and material evidence had not been received.  In the September 2003 decision, the RO denied entitlement to service connection for a psychosis.

In July 2006, the Board remanded these matters for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On several occasions, including in an August 2009 letter, the Veteran requested a Board hearing before a Veterans Law Judge at the RO or by videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011).  A remand is therefore necessary to schedule the requested hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO or by videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


